EXHIBIT 10.1

 

LabOne, Inc. 2005 Management Incentive Compensation Program

The LabOne, Inc. 2005 Management Incentive Compensation Program provides for
potential annual incentive compensation for LabOne, Inc. management personnel.
Potential annual incentive compensation payable under this Program is
established as a percentage of the employee's base salary and is subject to the
Company's attainment of specified annual net earnings per diluted share targets,
in some cases attainment of company business unit financial performance measures
and/or employee performance standards, and the approval of the Executive
Compensation Committee of the Company's Board of Directors.

The following chart depicts the potential annual incentive compensation
achievable under the Program:

POSITION

POTENTIAL INCENTIVE COMPENSATION - PERCENTAGE OF BASE SALARY

W. Thomas Grant, II

100%

John W. McCarty

75%

Michael J. Asselta

75%

Joseph C. Benage

60%

Philip A. Spencer

60%

Kent J. McAllister

50%

Gregg R. Sadler

50%

Thomas H. Bienvenu

40%

Troy L. Hartman

40%

Patrick James

40%

James J. Mussatto

40%

Andrea K. Thomas

40%

Senior Vice President

25%*

Vice President

20%*

Director

15%*

Manager

10%*

*Standard percentage for potential incentive compensation; exceptions made on a
case-by-case basis.